Action for damages for personal *850injuries sustained when plaintiff slipped on an accumulation of oil and grease on a roadway, at a point other than at a crosswalk, in the borough of Richmond. Judgment for the plaintiff reversed on the law, with costs, and the complaint dismissed, with costs. The accumulation of oil and grease to the extent of one-half inch or less, on a public highway, as indicated by plaintiff’s Exhibits 2 and 3, at a point other than at a crosswalk, due to drippings from buses, did not constitute a condition of actionable negligence on the part of the appellant. (O’Reilly v. City of Syracuse, 49 App. Div. 538; Osborne v. Village of North Tarrytown, 180 id. 224; Hagenv. Village of Montgomery, 268 N. Y. 709; Greater New York Charter, § 383, second subd. 1.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.